Citation Nr: 0533259	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  91-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
condition, to include on a secondary basis.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee partial patellectomy.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from December 1988, July and October 1994 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The December 1988 
rating decision relevantly denied an increased disability 
rating for the veteran's service-connected residuals of a 
right knee patellectomy, the July 1994 rating decision 
relevantly denied his claim for TDIU and the October 1994 
rating decision denied the veteran's claim of entitlement to 
service connection for a low back condition.  In May 1992, 
February 1998 and July 2004, the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The Board finds that the medical evidence of record raises 
the issue of entitlement to service connection for arthritis 
of the right knee.  This issue is referred to the RO for 
initial development and adjudication.  

Although the July 2004 remand identified the veteran's claim 
for an increased disability rating for residuals of a right 
knee partial patellectomy as an appeal of an initial rating, 
the Board notes that service connection was granted for this 
disability in an earlier January 1984 rating decision and 
assigned a noncompensable rating at that time.  The veteran 
did not appeal the January 1984 rating decision and 
subsequently raised a claim for an increased disability 
rating.  Therefore, the issue is properly identified on the 
title page of this decision.


FINDINGS OF FACT

1.  Any low back complaints noted in service were treated and 
completely resolved by the time the veteran separated from 
service.

2.  The preponderance of the medical evidence of record does 
not establish that the veteran's current low back condition, 
to include degenerative disc disease, is etiologically linked 
to his service or any incident therein; nor does the evidence 
link the current disability to his service-connected right 
knee disability.

3.  Residuals of a right knee partial patellectomy are 
manifested by subjective complaints of pain, instability and 
joint fatigability with objective evidence of crepitation, 
some tenderness to palpation, and minimal limitation of 
motion.

4.  The veteran's service-connected disabilities are 
psoriasis, rated 30 percent disabling; residuals of a right 
knee partial patellectomy, rated as 10 percent disabling; 
tinnitus, rated 10 percent disabling; and temporomandibular 
joint syndrome, rated 10 percent disabling.  The combined 
evaluation is 50 percent.  

5.  The evidence of record does not show that the veteran's 
service-connected disabilities were productive of a 
demonstrable inability to obtain or retain employment.


CONCLUSIONS OF LAW

1.  A low back condition, to include degenerative disc 
disease, was not incurred in or aggravated by active service 
and is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (a) (2004).

2.  The criteria for a disability rating in excess of 10 
percent for residuals of a right knee partial patellectomy 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 
4.71a, Diagnostic Codes 5260, 5261 (2004).

3.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the December 1988, July and October 1994 rating decisions 
from which the current appeals originate.  He was provided 
with statements of the case in May 1990, October 1994 and 
December 1994 and several supplemental statements of the case 
thereafter, which notified him of the issues addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decisions.

In the present case, in April and May 2003 letters, 
subsequent to promulgation of the December 1988, July and 
December 1994 rating decisions, the RO provided adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate his claims for service connection, 
in April 2003, and for increased disability rating and TDIU 
in May 2003, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
evidence in his possession that pertains to the claims.  In 
this respect, the Board notes that both letters informed the 
veteran that he could send any information describing 
additional evidence he wanted VA to obtain, or he could send 
such evidence directly to VA.  Although the letters did not 
specifically state the veteran could submit any evidence in 
his possession, they did state that he could tell VA about 
any additional information or evidence that he wanted VA to 
get for him.  Thus, the discussion contained in these letters 
furnished the veteran notice of the evidence he still needed 
to send to VA, the evidence that VA would assist in 
obtaining, and in effect requested that the veteran provide 
VA with or identify any additional evidence that he possessed 
or knew of that could help to substantiate his claims.  At 
this stage of the appeal, no further notice is needed to 
comply with the VCAA, and the Board finds that any failure to 
provide the veteran with VCAA notice did not affect the 
essential fairness of the adjudication, and therefore was not 
prejudicial to the veteran.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. Apr. 14, 2005); Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The content of this notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records, VA examination reports and treatment 
records, as well as private treatment records and 
evaluations.  The veteran has not indicated that there are 
any additional obtainable records with regard to these 
claims.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service Connection

Factual Background

The veteran's service medical records show he first 
complained of sharp jabbing back pain in September 1977.  He 
was treated with heat soaks.  He next complained of back pain 
in January 1979.  At that time he denied any type of trauma 
associated with his back pain and indicated that he noticed 
the onset of pain when he began sleeping on a different 
mattress.  Later that month, he continued to complain of low 
back pain.  X-ray studies of the lumbosacral spine revealed 
minimal scoliosis of the lumbar spine convexity to the left.  
A May 1979 medical history report shows the veteran denied 
recurrent back pain.  The accompanying separation examination 
report shows that examination of his spine was normal.  

A May 1985 private chiropractic evaluation indicates that the 
veteran was initially seen for examination and treatment of 
injuries sustained in an industrial accident in November 
1984.  The evaluation report notes that the veteran indicated 
that he originally injured his back as a result of a November 
1981 Boom truck accident.  Examination revealed an acute 
L4/L5 disc protrusion with left extension sciatic neuralgia.  
In a February 1987 follow-up letter, the chiropractor 
indicates that the veteran had developed an acute flair up of 
symptoms in January 1987.  A June 1988 chiropractic 
evaluation notes that the veteran had a recurrence of his 
injury in May 1988.  The assessment was a bulging disc at 
L5/S1 with right extension sciatica.  An October 1988 
evaluation shows an assessment of acute/chronic lumbosacral 
sprain/strain with inflammation and spasm of the lumbar 
muscles and accompanied with radiculitis.

VA treatment records, dating from January 1982 to September 
1988, show the veteran initially complained of low back pain 
in January 1988.  He again complained of low back pain 
associated with right leg pain in February 1988.  The 
treatment record notes that an earlier, December 1986 CT scan 
had revealed mild diffuse disc bulge at the L4/L5 level and 
moderate facet hypertrophy.  A February 1988 neurology 
consultation report shows that he had a history of low back 
pain which started in 1985 after a truck accident and that 
his back was reinjured in 1987 while working on the railroad.  
The impression was low back pain secondary to muscle spasm 
and probable degenerative joint disease.  The examiner found 
no evidence of radiculopathy.  In August 1988, the veteran 
gave a history of having injured his back in 1982.  The 
assessment relevantly noted minimal scoliosis, which was 
idiopathic.   

During his November 1988 VA compensation examination, the 
veteran complained of lower and upper back pain.  However, 
his back was not examined at that time and there is no 
associated diagnosis.

A March 1989 letter to the veteran from an insurance company 
indicates that his employer informed the insurance company 
that he had stopped working in June 1987 because he was 
disabled due to an acute/chronic lumbosacral sprain/strain 
with inflammation and spasm of the lumbar muscles that was 
accompanied by radiculitis.  

VA treatment records, dating from July 1989 to October 1990, 
show that in January 1990, the veteran gave a history of back 
pain since a 1981 accident when a truck struck him.  He 
underwent physical therapy for his low back pain.

During his July 1992 VA neurological examination, the veteran 
reported that he felt he had back pain as a result of his 
service-connected knee problem.  He complained of low back 
tightness that was not increased with coughing, sneezing or 
straining.  Examination of the back revealed mild paraspinus 
muscle spasm and positive right sciatic notch tenderness.  
There was negative straight-leg raising equivalent.  Motor 
strength was 5 of 5.  Sensory testing was intact to pin, 
position and vibration.  Deep reflexes were 2+ and equal.  An 
X-ray study of the lumbosacral spine revealed no significant 
bony or soft tissue abnormality.  

A July 1992 VA orthopedic examination report notes that the 
veteran's claims folder was unavailable.  The report further 
notes that he injured his right knee in service and 
subsequently developed chondromalacia of the patella and 
underwent arthroscopic surgery.  He stated that his right leg 
pain extended into his hip and low back and reported that he 
wore a back brace provided by a private chiropractor.  The 
examiner noted that the veteran walked with a slight limp due 
to pelvic tilt and probable flexion contracture.  The 
examiner stated that if the veteran had been walking with a 
bent knee for many years there might be a relationship with 
his current back problem, but that the examiner would need to 
review the veteran's records before being able to render an 
opinion with regard to the etiology of his back disability.

During his March 1993 personal hearing, the veteran testified 
that a VA orthopedic examiner advised him that his right leg 
was shorter than his left leg and the veteran testified that 
he believed his back disability was a result of his right 
knee disability.

VA treatment records, dating from July 1993 to August 1994, 
show the veteran complained of right knee and low back pain 
in March 1994, and that he reported that his back pain was a 
flare-up secondary to his knee pain.  The diagnosis was 
chronic right knee pain with low back pain.  During an August 
1994 physical therapy consultation, the veteran reported 
having chronic low back pain since 1981 that was sometimes 
located in his right hip and sometimes in his spine.  The 
examiner observed that the veteran was in no acute distress 
and that he had a normal gait.  The assessment was chronic 
low back pain secondary to muscle strain.

During his March 1995 personal hearing, the veteran 
acknowledged that he had an industrial accident in 
approximately 1983 when he was struck by a boom truck and 
bruised his back.  He did not believe that it caused his 
current back disability because his back condition preceded 
the accident by 4 to 6 years.  He testified that he began to 
have back problems sometime in 1985 or 1986.  He believed 
that his back problem was a result of his right leg being 
shorter than his left because he favored one leg, putting 
more weight on his stronger leg.  He testified that his VA 
treating physicians believed that his back condition was a 
result of his right knee disability and his adjustment of his 
gait as a result of the right knee disability.  

A May 1996 orthopedic examination of the veteran's back, 
conducted on behalf of an insurance company, indicates that 
he was undergoing evaluation for injuries he alleged involved 
his back.  At the time of the examination, the veteran 
reported that he started working for a private company in 
March 1996 without a physical examination.  His position 
included lifting requirements of 150 pounds maximum.  He 
incurred a lifting injury in 1996 and experienced low back 
pain that radiated down the right lower extremity to the 
plantar aspect of his foot.  The examiner noted the veteran 
had a prior back injury in 1984 with diagnosed sciatica.  He 
reported that his symptoms totally resolved at that time.  
The examiner also noted that the veteran had a prior right 
knee injury.  The examiner observed that the veteran walked 
with an antalgic limp on the right.  Examination revealed 
evidence of moderate lumbar muscle spasm and swelling related 
to the spasm.  The diagnoses included right sciatica, rule 
out herniated nucleus pulposus and a history of post-
traumatic arthrogenic low back pain.  

June 1996 private hospital records show the veteran sought 
treatment for chronic back pain.  At that time he gave a 15-
year history of episodic back pain following an initial motor 
vehicle accident.  The assessment was chronic low back pain.  

A June 1996 VA X-ray study of the veteran's lumbar spine was 
normal, with no evidence of spondylitis or sacroilitis.

Private chiropractic treatment records, dating from April 
1996 to May 1998, show the veteran complained of low back 
pain radiating down his right leg to the bottom of his right 
foot, which had its onset in April 1995 when he unloaded 
furniture from a trailer.  

A January 1999 private hospital emergency service summary 
shows the veteran reported that he injured his back 
approximately 8 months before with recurrence of back pain 
after trivial exertion a few days before.  The diagnosis was 
low back pain with possibility of lumbar disc disease.  

Private treatment records, dating from January to March 1999, 
show the veteran suffered a low back injury at work when he 
tried to lift a piece of equipment weighing approximately 100 
pounds.  The veteran gave a history of first experiencing 
back pain after a 1980 motor vehicle accident.  This pain 
resolved, however, sometime in 1997 and the veteran had a 
second back injury while lifting something heavy at work.  
The diagnosis was lumbosacral strain and the examiner opined 
that the injury was related to the veteran's work.  A March 
1999 evaluation notes the veteran's 1999 work-related back 
injury as well as prior back injuries in 1980, 1985 and 1987.  
The veteran also gave a history of his right knee injury and 
subsequent surgery.  The diagnoses included a history of 
lumbosacral strain/sprain syndrome, thought to be more 
probable than not related to the January 1999 injury and DDD 
of L3, L4 and L5 with evidence of hypertrophic changes and a 
mild stenosis at L4-5.  The right paracentral protrusion was 
clinically insignificant and unrelated to the industrial 
injury on a more probable than not basis.  

A June 1998 VA examination report indicates that the veteran 
was to be evaluated for low back pain, a low back condition 
and questionable psoriatic arthritis.  He complained of low 
back pain, stiffness in the mornings and arthralgia.  The 
diagnoses included a history of low back pain probably 
secondary to fibromyalgia but rule out sacroilitis secondary 
to psoriatic arthritis.  However, X-ray studies revealed no 
evidence of sacroilitis.

A January 2001 private chiropractic treatment record shows 
the veteran sought treatment for neck and back pain.  He 
indicated that the onset of his pain was in 1980 when he 
suffered a whiplash injury in a motor vehicle accident.

A January 2003 VA orthopedic examination report notes the 
veteran injured his right knee in service.  He believed that 
he had developed a persistent limp as a result of the right 
knee injury that affected his low back.  He first noticed low 
back symptoms in 1980 and gave a history of a diagnosis of 
sciatica and "degeneration."  He stated that a chiropractor 
told him that his back was "out of line."  He complained of 
constant low back pain.  The diagnoses included degenerative 
disc disease.  The examiner notes that he lacked exact 
documentation as to the date of onset of the veteran's low 
back pain, but opined that his condition was not caused or 
aggravated by his service-connected residuals of a right 
partial patellectomy.  

A September 2004 VA orthopedic examination report indicates 
that the veteran's medical records were reviewed.  The 
examiner noted that the veteran had minimal limitation of 
range of motion of the low back and that he had normal 
strength in both legs and had normal sensory function.  The 
examiner opined that the veteran's right knee disability did 
not cause or aggravate a low back disability because the 
veteran was able to function without any difficulty and 
without need of any type of assistive device.  

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Although service medical records do show that the veteran was 
treated for low back complaints on two occasions in 1977 and 
1979, the treatment records indicate only minimal scoliosis 
with no associated diagnoses.  The remainder of his service 
medical records do no show subsequent complaints or treatment 
and the May 1979 separation examination report shows that 
examination of the veteran's spine was normal.  The veteran 
did not complain of low back pain again until 1985.  Under 
the circumstances, the Board finds that any low back problem 
treated in service was acute and transitory, which had 
completely resolved by the time the veteran was separated 
from service.  Moreover, the medical evidence does not 
indicate X-ray evidence of low back arthritis or degenerative 
disc disease within one year of the veteran's discharge from 
active duty in May 1979.  Therefore, there can be no 
presumption of in-service incurrence of low back degenerative 
disc disease under the provisions of 38 U.S.C.A. § 1101 and 
38 C.F.R. § 3.309.  

The Board further finds that there is no medical evidence of 
record etiologically linking the veteran's currently 
diagnosed low back disability to his service or any incident 
therein.  In fact, there is no medical evidence linking the 
veteran's current low back disability to his service or any 
incident therein and the veteran himself has not alleged that 
his current low back disability originated in service or any 
incident therein.  Several private treatment records, as well 
as a February 1988 VA neurology consultation report, 
etiologically link his current low back disability to 
injuries reportedly sustained after his discharge from 
service in 1980 or 1981, 1985 and 1987.  

Further reviewing the evidence of record, the Board finds 
that the preponderance of the evidence is also against the 
claim of entitlement to service connection for a low back 
disability as secondary to service-connected right knee 
disability.  Again, although there is current evidence of a 
low back disability, there is no competent medical evidence 
etiologically linking his current disability to his service-
connected right knee disability.  In this regard, the Board 
acknowledges the countless VA treatment records, as well as 
VA examination reports, that noted the veteran's history of 
low back disability as a result of an alleged altered gait 
due to his service-connected right knee disability; however, 
it is clear that these records assumed the veteran's account 
of his back disability to be true, and were not based on a 
review of his actual medical records.  A medical opinion, 
based on an inaccurate factual premise, has very limited, if 
any, probative value.  See Reonal v. Brown, 5 Vet. App. 458, 
460-461 (1993).  While an examiner can render a current 
diagnosis based upon his examination of the veteran, his 
opinion regarding the etiology of the underlying condition, 
without a thorough review of the record, can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Moreover, with the exception of a 
May 1996 private evaluation, the overwhelming objective 
medical evidence of record indicates that the veteran's gait 
is symmetrical and normal.  The Board further finds the 
numerous private treatment records linking the veteran's low 
back disability to an earlier motor vehicle accident and 
intercurrent industrial accidents to be more probative than 
the VA treatment and examination reports linking it to his 
service-connected right knee disability, as many of these 
records were contemporary to the alleged industrial accidents 
and were based on a consistent history provided by the 
veteran for treatment purposes.  These records show that the 
veteran consistently noted an onset of low back pain after 
the post-service vehicular accident.  Moreover, as noted 
previously, the overwhelming majority of the medical evidence 
of record does not show that the veteran's gait has been 
altered by his service-connected right knee disability.  
Finally, a September 2004 VA orthopedic examiner opines that 
the veteran's low back disability was not caused or 
aggravated by his right knee disability.  

While the veteran believes he currently has a low back 
disability as a result of service or his service-connected 
right knee disability, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, supra; Espiritu v. Derwinski, supra.  Accordingly, the 
claim for service connection for a low back condition must be 
denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Evaluation and TDIU

Factual Background

Service connection for right patella chondromalacia was 
initially granted in a July 1980 rating decision, and 
assigned an initial noncompensable rating.  A January 1984 
rating decision recharacterized the veteran's service-
connected right knee disability as residuals of a right knee 
partial polypectomy and continued the noncompensable rating.  
The veteran did not appeal either determination.  In February 
1988, the veteran raised his current claim for an increased 
disability for his right knee disability.  

VA treatment records, dating from January to September 1988, 
show the veteran complained of right knee pain in January 
1988.  A February 1988 treatment record indicates he 
complained of numbness in his right leg, questionably 
secondary to a right knee fracture or sciatica.  A July 1988 
treatment record indicates questionable mild effusion in the 
right knee and crepitus.  A July 1988 orthopedic consultation 
shows the veteran complained of chronic right knee pain and 
notes that he had been given a hinged knee brace.  
Examination of the right knee revealed range of motion from 0 
degrees to 135 degrees with no evidence of instability or 
crepitus, or joint line tenderness.  The veteran was able to 
squat and duck walk without pain.  At that time he was on no 
medication for his knee.  In August 1988, he again complained 
of right knee and foot pain.  Examination revealed full range 
of motion with no local tenderness or effusion.  There was no 
evidence of instability.  The assessment was no significant 
current problem.  An X-ray study of the right knee was normal 
except for the removal of the superior lateral corner of the 
patella.  

A November 1988 VA examination report shows the veteran 
complained of right knee pain.  His gait was observed to be 
normal.  He was able to walk on his heels and toes and squat 
normally.  Examination of the right knee revealed 2+ crepitus 
with gross enlargement and irregularity of the patella.  
There was pain on patellar compression, but not along the 
joint line.  There was no evidence of effusion, inflammation, 
locking or instability.  The examiner found evidence of 
marked limitation of patellar motion.  There was no evidence 
of muscle atrophy or weakness.  Right leg flexion was to 140 
degrees and extension was to 0 degrees with good muscle 
development and no evidence of atrophy or muscle weakness.  
X-ray studies of the right knee revealed a partial 
patellectomy on the right with no other abnormality and no 
change since a November 1983 study.  The diagnosis was 
residuals of a right partial patellectomy.  

During his September 1990 personal hearing, the veteran 
testified that he saw a chiropractor approximately once a 
month for treatment of his right knee symptoms since December 
1988.  He testified that he had right knee pain on a daily 
basis and experienced right knee swelling, instability and 
limitation of motion, particularly in the mornings.  He 
testified that he guarded his right knee movements.  He 
testified that he did not qualify for a knee brace.  He 
described the pain as being behind the kneecap to the right.  
He also testified that he had chondromalacia in the kneecap 
that caused it to grind.  He testified that he believed his 
right knee symptoms had worsened in the last year.  

VA treatment records, dating from December 1989 to October 
1990, show frequent complaints of right knee pain.  In August 
1990, the veteran reported right knee pain, but denied any 
locking or giving way.  Examination of the right knee 
revealed range of motion from 0 to 120 degrees with no 
evidence of instability and negative Lachmann's and 
McMurray's signs.  An X-ray study of the knee was negative 
for degenerative joint disease.  

During his July 1992 VA orthopedic examination, the veteran 
gave a history of his 1977 in-service knee injury and 
subsequent two arthroscopic surgeries.  He complained of 
worsening pain behind the right patella, as well as pain in 
the back of the lower leg extending up into his hip and back.  
He stated that walking aggravated his leg pain and standing 
for any length of time increased his knee pain as did going 
up and down steps and kneeling.  He denied any locking, but 
reported occasional giving out.  He did not wear a knee 
brace.  Examination revealed decreased mobility of both 
patellae, more so on the right.  There was mild pain on 
patellar pressure and mild crepitus during range of motion 
testing.  There was arthritic gauge palpable over the lateral 
condyle under the right patellar area.  There was tenderness 
of the lateral joint.  On flexion and extension of the right 
knee, there was some crepitus in the lateral joint line, 
which was not strictly patellar.  Right leg range of motion 
was from 10 degrees to 128 degrees, while left leg range of 
motion was from 0 to 145 degrees.  The ligaments were stable 
and rotational tests were negative other than a little 
internal rotation produced slight crepitus in the lateral 
compartment.  There was no effusion.  The right knee 
circumference was 15 5/8 inches while the left knee 
circumference was 15 3/8 inches.  The right thigh 
circumference was 18 inches while the left thigh 
circumference was 18 1/2 inches.  The right calf measured 13 1/2 
inches while the left calf measured 13 3/8 inches.  There was 
also a leg length discrepancy with the right leg being 
slightly shorter.  The examiner noted that the leg length 
discrepancy might be due to right knee flexion contracture.  
Accompanying X-ray studies of the right knee were compatible 
with the veteran's history of a remote patellar fracture and 
partial patellectomy.  There was minimal deformity in the 
right patella in the superolateral portion.  The remaining 
bony structures and soft tissues were normal.

During his March 1993 personal hearing, the veteran testified 
that he could feel a grinding sensation during range of 
motion testing.  He testified that he also experienced a 
"sensitive" pain in his right knee that sometimes became 
excruciating and was sometimes unbearable.  During his most 
recent VA examination, he was told that his right leg was 
shorter than his left leg.  He testified that he was required 
to stand on his feet a lot and that his right knee disability 
interfered with his ability to work.  He testified that his 
knee sometimes buckled and that he was very guarded when 
going up and down stairs because of it.  He felt that his 
right leg was weaker than his left leg as a result of his 
knee problem.  

In September 1993, the veteran filed his claim for TDIU.  At 
that time he indicated that he last worked in January 1993 as 
a food service employee and was fired because he had taken 
too much time off as a result of his service-connected 
disabilities.  He indicated that he had attended 4 years of 
high school.  

During a March 1995 personal hearing, the veteran testified 
that he applied for and was denied Social Security disability 
benefits because of his age, education and because his 
disability were not found to preclude him from working.  He 
testified that he graduated from school and worked on the 
railroad for 8 years.  He last worked in 1993.  He testified 
that his knee, back and nervous conditions affected his 
ability to work because of the stress involved.  

A May 1996 orthopedic examination of the veteran's back on 
behalf of an insurance company, indicates that the veteran 
was undergoing evaluation for injuries the veteran alleged 
involved his back.  The examiner also noted that the veteran 
had a prior right knee injury.  The examiner observed that 
the veteran walked with an antalgic limp on the right.  
Examination of both knees revealed no evidence of redness, 
swelling, effusion or increased heat.  Tenderness was 
reported over the anterior aspect of the right knee.  
Popliteal space, patella tracking and patellar mechanism were 
normal in both knees.  There was 3+ crepitation upon 
extension, flexion and patellar grinding on the right knee.  
Knee joint stability testing revealed all normal findings.  
At the time of the examination, the examiner opined that the 
veteran was currently totally disabled from any type of 
employment.  The only diagnoses listed were right sciatica, 
rule out herniated nucleus pulposus and a history of post-
traumatic arthrogenic low back pain.

A June 1998 VA orthopedic examination report notes the 
veteran's history of right knee injury and subsequent 
surgeries.  At the time of the examination, he complained of 
right knee pain and occasional pain in the back of his lower 
leg.  Walking aggravated his right knee pain and because of 
knee pain he reported he favored his left leg.  He denied any 
recent right knee swelling, popping or giving way of the 
joint.  He reported that a 1994 MRI of the right knee was 
consistent with mild degenerative joint disease.  The veteran 
reported working part-time as a driver.  Examination of the 
right knee revealed multiple well-healed scars on the lateral 
and inferior aspects.  Right knee flexion was to 35 degrees 
without effusion and with full extension.  There was 
questionable mild crepitation in the right knee.  The veteran 
was able to walk on his toes and heels without any 
tenderness.  The neurological examination was intact.  There 
was evidence of knee tenderness.  The diagnoses included 
status post right patella fracture status post multiple 
arthroscopic surgery in 1980 and 1990 with residual post-
traumatic degenerative joint disease of the right knee.  

In correspondence received in April 2002, the veteran states 
that he recently lost his job because he had missed too many 
days of work as a result of his disabilities.  

A January 2003 VA orthopedic examination notes the veteran's 
history regarding his in-service right knee injury and 
subsequent arthroscopic surgeries.  At the time of the 
examination, he complained of difficulty kneeling, right knee 
pain and weakness, particularly when kneeling or with 
prolonged standing and walking.  Examination of the veteran's 
[left] knee revealed no obvious effusion with some mild 
diffuse tenderness in the anterior aspect.  There was a well-
healed transverse surgical scar that was barely perceptible.  
Right knee flexion was to 120 degrees, with a 10-degree 
flexion contracture.  There was no evidence of knee joint 
instability or of quadriceps atrophy.  Right quadriceps 
strength was rated as 5/5, although it was slightly less than 
left quadriceps strength.  The examiner was unable to 
determine whether there was weakened movements, excess 
fatigability or incoordination attributable to the veteran's 
service-connected right knee disability.  The examiner opined 
that pain as a result of the veteran's right knee disability 
could limit his functional ability during flare-ups or when 
the joint was used repeatedly over time.  However, the 
examiner did not think it appropriate to portray additional 
functional limitation in terms of degree of additional range 
of motion loss or ankylosis.  At the time of the examination, 
the veteran gave a work history of intermittent and multiple 
"odd jobs."  The examiner opined that the veteran's right 
knee condition could restrict his ability to be employed to 
some degree, and/or his back condition to a greater degree.

VA treatment records, dating from March 2002 to April 2003, 
show intermittent complaints of right knee pain.  Physical 
examination in October 2002 and again in January 2003, 
indicate mild right knee tenderness.

A September 2004 VA orthopedic examination report shows that 
the veteran's medical records were reviewed.  He complained 
of chronic right knee pain, which he graded as a 6/10 in 
intensity.  He described the pain as being under control with 
his use of Naprosyn, Flexeril and acetaminophen.  He reported 
being able to walk about 200 yards without difficulty.  
Physical examination revealed the veteran was able to walk 
without assistive devices and he did not use a knee brace.  
His gait was symmetric, with normal swing and stance phases 
in both lower extremities.  There was no evidence of an 
antalgic gait.  There was no evidence of right knee swelling 
or tenderness.  Active and passive right knee range of motion 
was from 0 to 125 degrees.  Varus and valgus stress testing 
showed no evidence of motion.  Anterior and posterior 
cruciate ligaments tests, as well as anterior and posterior 
drawer testing were normal.  Medial and lateral meniscus 
tests, as well as McMurray's test were negative.  X-ray 
studies of the right knee revealed decreased patello-femoral 
joint space, with no evidence of acute fracture or 
dislocation.  There were minor degenerative changes of the 
patella.  The diagnosis was chronic mild right knee pain that 
was probably due to degenerative changes of the patella.  The 
examiner opined that it was unlikely that the veteran would 
experience right knee flare-up pain because of the type of 
arthritis he had.  The examiner further noted that the 
veteran had normal function of his upper extremities and that 
his legs were able to perform a job with minimal standing, 
preferably a sedentary desk job.  The examiner opined that 
the veteran had psychological limitations for employability.

A November 2004 VA compensation examination report shows that 
the veteran reported right knee pain ever since his in-
service injury with worsening symptoms.  He reported having 
pain on both sides of the kneecap, as well as behind the 
knee.  He also reported that his knee pain shot into his 
lower back.  He described his pain as fairly sharp and 8/10 
in intensity.  He reported that he walked with a "gimp" 
since a 1980 right knee surgery.  He also complained of right 
knee stiffness and a giving way when climbing stairs.  He 
complained that the knee was "fatigable" because he had to 
stop and rest after walking 100 yards.  He took prescribed 
Naproxen for knee pain and Flexeril as needed.  The examiner 
observed that the veteran's observed and unobserved gait were 
completely symmetric.  Physical examination revealed well-
healed, nontender scars over the right patella.  There was 
scant effusion.  Active right knee extension was to -2 or -3 
degrees, while passive extension was to -7 or -8 degrees.  
Active and passive flexion was to 120 degrees.  At full 
extension the knee joint was in neutral varus/valgus 
positions.  The patella itself was intact although there was 
some suggestion of osteophyte formation in the upper outer 
corner.  The right knee was stable in full extension and in 
30 degrees of flexion.  Lachman's, anterior and posterior 
drawer, McMurray and pivot shift tests were all within normal 
limits and equal to those of the left knee.  Circumference of 
the right thigh was 47.5 cm, compared to the circumference of 
the left thigh, which was 48.5 cm.  The assessment was status 
post patellar fracture with residual patellofemoral 
osteoarthritis.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2002); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's service-connected residuals of a right knee 
partial patellectomy are currently evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Under Diagnostic Code 5261, if knee extension is limited to 
10 degrees, a 10 percent disability rating is assigned.  
Extension limited to 15 degrees warrants a 20 percent 
disability rating.  A 30 percent disability rating is 
assigned for extension limited to 20 degrees; while a 40 
percent disability rating is warranted for extension limited 
to 30 degrees.  A maximal 50 percent disability rating is 
warranted for extension limited to 45 degrees.  

The evidence of record shows right knee extension was 
measured to 0 degrees in July 1988, described as full in 
August 1988, measured to 0 degrees in November 1988, to 0 in 
August 1990, to 10 degrees in July 1992, described as full in 
June 1998, measured to 10 degrees in September 2004, and 
measured to -7 or -8 degrees in November 2004.  The January 
2003 VA examination report further noted a 10-degree flexion 
contracture.  Thus, the evidence of record does not reveal 
right knee extension limited to a degree that would warrant a 
20 percent disability rating under Code 5261.

Under Diagnostic Code 5260, a noncompensable rating is 
assigned when knee flexion is limited to 60 degrees.  A 10 
percent evaluation is awarded when flexion is limited to 45 
degrees.  For flexion limited to 30 degrees, 20 percent 
disability evaluation is warranted.  Flexion limited to 15 
degrees warrants a 30 percent rating.

The evidence of record shows right knee flexion was measured 
to 135 degrees in July 1988, described as full in August 
1988, measured to 120 degrees in August 1990, to 128 degrees 
in July 1992, to 35 degrees in June 1998, to 120 degrees in 
January 2003, and to 125 degrees in September and November 
2004.  Thus, with the exception of the June 1998 range of 
motion findings, the overwhelming preponderance of the 
evidence reveals that there is no compensable limitation of 
motion under Code 5260.

With respect to functional loss, the Board acknowledges 
subjective complaints of right knee pain, as well as 
instability and weakness.  Physical examinations revealed 
crepitus on palpation, as well as some tenderness to 
palpation.  However, as discussed above, there is no 
objective evidence of limitation of motion attributed to 
painful motion and only rare objective evidence of swelling 
or effusion.  Moreover, there is no clinical evidence of 
weakness, fatigue, or lack of endurance, despite some 
evidence of muscle atrophy as evidenced by disparate thigh 
and calf circumference measurements in the July 1992 and 
November 2004 VA examination reports.  Accordingly, the Board 
finds no basis for establishing a disability rating in excess 
of 10 percent on the basis of functional loss.

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion to allow for the assignment of a compensable 
evaluation for both planes of motion.  Separate ratings under 
VAOPGCPREC 9-2004 are therefore not warranted.

There are other potential Diagnostic Codes for knee 
disabilities.  However, as the evidence shows the existence 
of knee motion, application of Diagnostic Code 5256, 
ankylosis of the knee, is not supported.  Similarly, there is 
no evidence of knee instability or subluxation, Diagnostic 
Code 5257, dislocated semilunar cartilage, Diagnostic Code 
5258, or symptomatic knee following removal of semilunar 
cartilage, Diagnostic Code 5259, no evidence of tibia and 
fibula impairment effecting the knees, Diagnostic Code 5262, 
and no evidence of acquired, traumatic genu recurvatum, 
Diagnostic Code 5263.  Accordingly, the Board finds that 
these Codes are not more appropriate to evaluate the 
veteran's right and left knee disabilities.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993).

The Board finds that the veteran's right knee disability is 
not so unusual or exceptional as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
residuals of a right knee partial patellectomy have not 
necessitated frequent periods of hospitalization and there is 
no objective evidence that it has resulted in marked 
interference with his employment.  In this respect, although 
the January 2003 VA examiner opined that the veteran's right 
knee condition could restrict his ability to be employed to 
some degree, he opined that the veteran's low back disability 
was restrictive to a greater degree.  Likewise, the September 
2004 VA examiner opined that the veteran's legs were able to 
perform jobs with minimal standing.  The Board finds that the 
veteran's current level of disability attributable to his 
service-connected residuals of a right knee partial 
patellectomy is adequately addressed in the current 10 
percent disability rating.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2003).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran's service-connected disabilities 
in psoriasis, rated 30 percent disabling; residuals of a 
right knee partial patellectomy, rated as 10 percent 
disabling; tinnitus, rated 10 percent disabling; and 
temporomandibular joint syndrome, rated 10 percent disabling.  
The combined evaluation is 50 percent.  Thus, his service-
connected disabilities do not meet the criteria for a TDIU 
that a veteran must have one service-connected disability 
rated at 60 percent or higher or two or more service-
connected disabilities, with one disability rated at 40 
percent or higher, with a combined rating of 70 percent or 
higher.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that the May 
1996 private orthopedic examiner opined that the veteran was 
totally disabled from any type of employment at the time.  
However, the examination report, although noting the 
veteran's right knee disability, was largely an assessment of 
his non-service-connected back disability and the only 
diagnosis indicated in the report was right sciatica, rule 
out herniated nucleus pulposus and a history of post-
traumatic arthrogenic low back pain.  Likewise, although a 
January 2003 VA examiner opined that the veteran's service-
connected right knee disability restricted his ability to be 
employed to some degree, the examiner further opined that his 
nonservice-connected back disability restricted his 
employability to a greater degree.  Finally the September 
2004 VA examiner opined that the veteran's service-connected 
right knee disability did not preclude him from obtaining a 
job requiring minimal standing, preferably a sedentary desk 
job and further opined that the veteran had psychological 
limitations affecting his employability.  There is no medical 
evidence of record indicating that the veteran would be 
completely precluded from employment as a result of his 
service-connected disabilities alone.  The evidence of record 
indicates that medical examiners have opined that both the 
veteran's non-service-connected back and psychological 
disabilities solely preclude him from employability, or do so 
in conjunction with his service-connected disabilities.  
Therefore, the Board finds the record does not demonstrate 
that the veteran's service-connected disabilities alone, 
without consideration of his non-service-connected 
disabilities, are of such severity as to solely preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total disability rating based 
upon individual unemployability due to service-connected 
disabilities under the provisions of 38 C.F.R. § 4.16(b) is 
not warranted.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).




ORDER

Service connection for a low back condition is denied.

A disability rating greater than 10 percent for residuals of 
a right knee partial patellectomy is denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


